ON PETITIONS FOR REHEARING
PER CURIAM:
We have before us two petitions for rehearing. Plaintiff Blanco, Inc. (“Blanco”) contends both that our earlier opinion went beyond the proper scope of the appeal in holding that defendants Federal Deposit Insurance Corporation and NCNB Texas National Bank, N.A. (collectively, the “Bank”) were not liable for the attorneys’ fees it incurred in suing on its mechanics’ lien and that we erred in implying that the lien did not extend to cover pre- and post-judgment interest. The Bank asks us to revisit our earlier determination that the land description in the lien was legally sufficient.
After considering both petitions, we have concluded that Blanco’s is well taken as to the issue of attorneys’ fees. In its appeal, the Bank challenged the validity and scope of Blanco’s lien along with the determination that it was jointly and severally liable for the contractual damages owed Blanco by defendant I. David Porras. The Bank did not argue, however, that the district court erred in holding it jointly and severally liable for Blanco’s attorneys’ fees pursuant to Tex.Prop.Code §§ 53.156(a) and 53.176, and that issue thus was not presented to us on appeal. Accordingly, we modify our earlier opinion to provide that the award of attorneys’ fees (and associated interest and costs) against the Bank be allowed to stand.
In all other respects, the petitions for rehearing are DENIED.